DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Groups of Invention
Applicant's election with traverse of Group I ( in the reply filed on 03/07/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search and/or examination burden if restriction was not required.  This is not found persuasive because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. Accordingly, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The requirement is still deemed proper and is therefore made FINAL.

Election of Species
Applicant's election with traverse of Species 1 ( in the reply filed on 03/07/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search and/or examination burden if restriction was not required.  This is not found persuasive because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. Accordingly, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
	Claims 1-20 were pending in the application. 
	Based on the elections filed 03/07/2022, Applicant elected Group I (drawn to claims 1-10). However, Applicant amended independent claim 11 to be dependent on independent claim 1, thus amending claims 11-18 to be drawn to Group I. Conversely, claims 19-20 are withdrawn as being drawn to a nonelected Group of Invention. 
	As of the remarks and amendments filed 03/07/2022, pending claims 1, 3, 5-8, 11-12, and 16-18 are amended. In addition, withdrawn claims 19-20 are amended. 
	Accordingly, claims 1-18 are currently under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2015/0366508 A1, hereinafter “Chou”) in view of Popp et al. (US 2005/0215895 A1, hereinafter “Popp”). 

Regarding claim 1, in the field of medical devices used within the body, Chou discloses “a device that is configured to be inserted into a body lumen comprises an elongate shaft comprising a proximal end and a distal end; an expandable assembly configured to transition from a radially compact state to a radially expanded state; a flexible printed circuit board (flex-PCB) substrate; a plurality of electronic elements coupled to the flex-PCB substrate and configured to at least one of receive or transmit an electrical signal; and a plurality of communication paths positioned at least one of on or within the flex-PCB substrate and selectively coupling the plurality of electronic elements to a plurality of electrical contacts configured to electrically connect to an electronic module configured to process the electrical signal” ([0009]), and further discloses: 
A medical device ("device that is configured to be inserted into a body lumen" Chou: [0009]; "FIG. 9A is a perspective view of an embodiment of a flex-PCB catheter" Chou: [0136], Fig. 9A), comprising: 
a support shaft ("an elongate shaft comprising a proximal end and a distal end" Chou: [0009]; "an inner, translatable (i.e. advanceable and retractable) shaft 910" Chou: [0137], Fig. 9A) having a proximal end region ([The proximal end region of the support shaft is represented by the proximal portion of inner shaft 910, which is the portion of inner shaft 910 that is closest to shaft 114.]) and a distal end region ("distal end of inner shaft 910" Chou: [0137], Fig. 9A); 
a sensing member ("splines 120" Chou: [0137], Fig. 9A; “1 to 12 splines can be used” Chou: [0143]) having a proximal end region ("Proximal ends (nearest the shaft 114) of the splines 120" Chou: [0137], Fig. 9A) and a distal end region ("Distal ends of the splines 120" Chou: [0137], Fig. 9A), the distal end region of the sensing member coupled to the distal end region of the support shaft ("Distal ends of the splines 120 are connected to distal end of inner shaft 910" Chou: [0137], Fig. 9A); 
one or more ultrasound sensors disposed along the sensing member ("an array of ultrasound transducers 800 and sensing electrodes 152 are substantially equally distributed across a number of splines 120" Chou: [0137], Fig. 9A); 
wherein the sensing member is configured to shift from a first configuration (“radially compacted and positioned within shaft 14” Chou: [0076]) in which the sensing member is adjacent to the support shaft to a second configuration (“radially expanded state” Chou: [0076]) in which at least a portion of the sensing member extends away from the support shaft (“expandable assembly 110 can be resiliently biased in a radially expanded state such that it can be radially compacted and positioned within shaft 14 and self-expand when the confinement within shaft 14 is relieved, such as when the shaft 14 is retracted relative to shaft 114 and/or when shaft 114 is advanced relative to shaft 14 such as to cause expandable assembly 110 to exit the distal end of shaft 14” Chou: [0076]).

Chou is not being relied on for teaching: 
a support member having a first end coupled to the sensing member and a second end coupled to the support shaft. 

However, in a similar invention in the same field of endeavor, Popp teaches “devices and methods for obtaining a three-dimensional image of an internal body site” (Popp: Abstract) in which the “configuration of the plurality of ultrasonic transducers may be reversibly changed from a first to a second configuration, where the radial aperture of the plurality of ultrasonic transducers is greater in the second configuration than in the first configuration” (Popp: Abstract), and further teaches: 
a support member having a first end coupled to the sensing member and a second end coupled to the support shaft ("FIGS. 5A and 5B provide a representation of yet another balloon embodiment of the subject invention in which a transducer array 53 present on a flexible substrate, e.g., planar film, rests on an expandable side balloon 52 positioned at the distal end 51 of a catheter 54" Popp: [0055], Figs. 5A-B); 
wherein the sensing member is configured to shift from a first configuration in which the sensing member is adjacent to the support shaft to a second configuration in which at least a portion of the sensing member extends away from the support shaft ("the array goes from a first configuration (as shown in FIG. 5A) to a second configuration (as shown in FIG. 5B), in which the second configuration is characterized by having a wider radial aperture than the first configuration" Popp: [0055], Fig. 5A-B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the devices and methods for obtaining a three-dimensional image of an internal body site as taught by Popp. One of ordinary skill in the art would have been motivated to make this modification because "the plurality of transducer elements at the distal end of the device is reversibly reconfigurable from a first to a second configuration, where the first configuration has a low-profile for ease of introduction to the target body site and the second configuration has a wide radial aperture (that is wider than the radial aperture of the first configuration) for imaging the body site during use" (Popp: [0051]). The advantage of this device is the reversible toggling between a first configuration (providing the benefit of a low-profile for ease of introduction) and a second configuration (providing the benefit of a wide imaging view during imaging). 

	Regarding claim 2, the combination of Chou and Popp discloses: 
	The medical device of claim 1, as described above. 
	Chou further discloses: 
	wherein the sensing member forms an arcuate shape in the second configuration ("expandable assembly 110 can be self-expanding such that splines 120 are resiliently biased in the curved geometry shown in FIGS. 9A and 10" Chou: [0158]).

Regarding claim 3, the combination of Chou and Popp discloses: 
	The medical device of claim 2, as described above. 
Chou is not being relied on for teaching: 
wherein rotation of the support shaft rotates the sensing member around a longitudinal axis of the support shaft.
However, in a similar invention in the same field of endeavor, Popp teaches “devices and methods for obtaining a three-dimensional image of an internal body site” (Popp: Abstract) in which the “configuration of the plurality of ultrasonic transducers may be reversibly changed from a first to a second configuration, where the radial aperture of the plurality of ultrasonic transducers is greater in the second configuration than in the first configuration” (Popp: Abstract), and further teaches: 
wherein rotation of the support shaft rotates the sensing member around a longitudinal axis of the support shaft (“unfolding segments 114 may be rotated by rotating an inner member 112 to which they are connected” Popp: [0058], Fig. 8C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the devices and methods for obtaining a three-dimensional image of an internal body site as taught by Popp. One of ordinary skill in the art would have been motivated to make this modification because this “rotation may be used to create an effective disc shaped transducer array by temporally resolving images obtained at multiple positions through the rotation path” (Popp: [0058]). 

Regarding claim 4, the combination of Chou and Popp discloses: 
	The medical device of claim 1, as described above. 
	Chou further discloses: 
wherein each of the one or more ultrasound sensors are spaced away from one another along the sensing member ("assembly 110 includes a plurality of electrodes 152 and a plurality of ultrasound transducers 154 on splines 120 forming a basket array or basket catheter, in this embodiment. In the embodiment of FIG. 10, two electrodes 152 are positioned between some pairs of ultrasound transducers 154. Any number, ratio and placement of electrodes 152, ultrasound transducers 154, and/or other electronic elements (e.g. other sensors or transducers) can be included" Chou: [0149]).

Regarding claim 5, the combination of Chou and Popp discloses: 
	The medical device of claim 1, as described above. 
	Chou further discloses: 
wherein the distal end of the sensing member is fixedly attached to the distal end region of the support shaft ("Distal ends of the splines 120 are connected to distal end of inner shaft 910" Chou: [0137], Fig. 9A).

Regarding claim 6, the combination of Chou and Popp discloses: 
	The medical device of claim 1, as described above. 
Chou is not being relied on for teaching: 
wherein the second end of the support member is fixedly attached to the support shaft.
However, in a similar invention in the same field of endeavor, Popp teaches “devices and methods for obtaining a three-dimensional image of an internal body site” (Popp: Abstract) in which the “configuration of the plurality of ultrasonic transducers may be reversibly changed from a first to a second configuration, where the radial aperture of the plurality of ultrasonic transducers is greater in the second configuration than in the first configuration” (Popp: Abstract), and further teaches: 
wherein the second end of the support member is fixedly attached to the support shaft ([As shown in Fig. 5B, the second end of the support member (designated by the horizontal arrow) is fixedly attached to the support shaft (catheter 54).]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the devices and methods for obtaining a three-dimensional image of an internal body site as taught by Popp. One of ordinary skill in the art would have been motivated to make this modification because "the plurality of transducer elements at the distal end of the device is reversibly reconfigurable from a first to a second configuration, where the first configuration has a low-profile for ease of introduction to the target body site and the second configuration has a wide radial aperture (that is wider than the radial aperture of the first configuration) for imaging the body site during use" (Popp: [0051]). The advantage of this device is the reversible toggling between a first configuration (providing the benefit of a low-profile for ease of introduction) and a second configuration (providing the benefit of a wide imaging view during imaging). 

Regarding claim 7, the combination of Chou and Popp discloses: 
	The medical device of claim 1, as described above. 
Chou is not being relied on for teaching: 
wherein the second end of the support member is translatable relative to the support shaft.
However, in a similar invention in the same field of endeavor, Popp teaches “devices and methods for obtaining a three-dimensional image of an internal body site” (Popp: Abstract) in which the “configuration of the plurality of ultrasonic transducers may be reversibly changed from a first to a second configuration, where the radial aperture of the plurality of ultrasonic transducers is greater in the second configuration than in the first configuration” (Popp: Abstract), and further teaches: 
wherein the second end of the support member is translatable relative to the support shaft ([As shown in Fig. 5B, the second end of the support member (designated by the horizontal arrow) is translatable relative to the support shaft, as it translates radially outward from the support shaft.]). 
In addition, Popp teaches that components may be slidably moved when positioning (“outer diameter of the tubular member is such that it may be slidably moved in positioning the distal end of the device at the target site” Popp: [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the devices and methods for obtaining a three-dimensional image of an internal body site as taught by Popp. One of ordinary skill in the art would have been motivated to make this modification because "the plurality of transducer elements at the distal end of the device is reversibly reconfigurable from a first to a second configuration, where the first configuration has a low-profile for ease of introduction to the target body site and the second configuration has a wide radial aperture (that is wider than the radial aperture of the first configuration) for imaging the body site during use" (Popp: [0051]). The advantage of this device is the reversible toggling between a first configuration (providing the benefit of a low-profile for ease of introduction) and a second configuration (providing the benefit of a wide imaging view during imaging). 

    PNG
    media_image1.png
    278
    581
    media_image1.png
    Greyscale



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Popp as applied to claim 1 above, and further in view of Puskas (US 2003/0074039 A1, hereinafter “Puskas”). 

Regarding claim 8, the combination of Chou and Popp discloses: 
	The medical device of claim 1, as described above. 
Chou is not being relied on for teaching: 
wherein the second end of the support member is coupled to the support shaft via an attachment collar, and wherein the attachment collar is designed to slide along the support shaft. 
However, in a similar invention in the same field of endeavor, Popp teaches “devices and methods for obtaining a three-dimensional image of an internal body site” (Popp: Abstract) in which the “configuration of the plurality of ultrasonic transducers may be reversibly changed from a first to a second configuration, where the radial aperture of the plurality of ultrasonic transducers is greater in the second configuration than in the first configuration” (Popp: Abstract), and further teaches: 
wherein the second end of the support member is coupled to the support shaft ([As shown in Fig. 5B, the second end of the support member (designated by the horizontal arrow) is coupled to the support shaft (catheter 54).]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the devices and methods for obtaining a three-dimensional image of an internal body site as taught by Popp. One of ordinary skill in the art would have been motivated to make this modification because "the plurality of transducer elements at the distal end of the device is reversibly reconfigurable from a first to a second configuration, where the first configuration has a low-profile for ease of introduction to the target body site and the second configuration has a wide radial aperture (that is wider than the radial aperture of the first configuration) for imaging the body site during use" (Popp: [0051]). The advantage of this device is the reversible toggling between a first configuration (providing the benefit of a low-profile for ease of introduction) and a second configuration (providing the benefit of a wide imaging view during imaging). 

The combination of Chou and Popp is not being relied on for teaching: 
via an attachment collar, and wherein the attachment collar is designed to slide along the support shaft. 

However, in a similar invention in the same field of endeavor, Puskas teaches "catheter and tube electrode devices that incorporate expanding electrodes intended to contact the interior walls of blood vessels or anatomic structures in which the electrode devices are implanted" (Puskas: Abstract), and further teaches: 
via an attachment collar ("slideable collar 603, coaxially disposed on the rod 300 is connected to the plurality of radially disposed spokes 601 by a plurality of connecting means" Puskas: [0097], Fig. 5), and wherein the attachment collar is designed to slide along the support shaft ("retracting the slideable collar 603 relative to the rod 300" Puskas: [0099], Fig. 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the slideable collar as taught by Puskas. One of ordinary skill in the art would have been motivated to make this modification because the “electrodes of the present invention offer adaptability to the needs of the surgeon, variations in patient anatomy or physiology and the requirements of the cardiac surgical procedures being employed” (Puskas: [0010]) and the "slideable collar 603 is positioned relative to the rod 300 so that the spokes 601 extend away from the rod 300, and the electrodes make electrical contact with the wall of the blood vessel or other anatomical structure" (Puskas: [0101]). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Popp as applied to claim 1 above, and further in view of Harlev et al. (US 2009/0171274 A1, hereinafter "Harlev").

Regarding claim 9, the combination of Chou and Popp discloses: 
	The medical device of claim 1, as described above. 
Chou is not being relied on for teaching: 
wherein the proximal end region of the sensing member is coupled to a hub, and wherein manipulation of the hub shifts the sensing member from the first configuration to the second configuration.
However, in a similar invention in the same field of endeavor, Harlev teaches “an intravascular catheter that may be deployed with a heart chamber placing multiple electrodes in a known spatial configuration” (Harlev: [0009]) in which a "deployment mechanism coupled to said deployment control couples the motion of the deployment control to operate the distal electrode array segment which causes the distal array segment to deploy into said second deployed position, independently of the operation of said articulation control" (Harlev: [0053]), and further teaches: 
wherein the proximal end region of the sensing member is coupled to a hub ("spline motion may be driven by a pull wire (FIG. 15 element 52) in a pull wire embodiment" Harlev: [0057]; "pommel control 33 and the proximal spring 402 are connected to the pull wire 52 and motion of the pommel control 33 moves the splines to the deployed state" Harlev: [0058]), and wherein manipulation of the hub shifts the sensing member from the first configuration ("In FIG. 2A the catheter 10 is in the undeflected and undeployed state where the distal array segment 36 is collapsed" Harlev: [0050]) to the second configuration ("FIG. 2B shows the catheter 10 with the handle segment 30 manipulated to deploy the distal array segment 36 into the open or deployed state" Harlev: [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the deployment mechanism as taught by Harlev. One of ordinary skill in the art would have been motivated to make this modification because the "deployment mechanism coupled to said deployment control couples the motion of the deployment control to operate the distal electrode array segment which causes the distal array segment to deploy into said second deployed position, independently of the operation of said articulation control" (Harlev: [0053]). The “independence of the deployment feature and the articulation feature together with innovative structural features and materials create a non-contact mapping catheter that is easily placed and used with a very stable electrode geometry” (Harlev: [0010]). In addition, “Electrode stability makes the device much more accurate and therefore, of more value to the physician” (Harlev: [0009]). 

Regarding claim 10, the combination of Chou, Popp, and Harlev discloses: 
	The medical device of claim 9, as described above. 
Chou is not being relied on for teaching: 
wherein rotation of a portion of the hub rotates the sensing member around a longitudinal axis of the support shaft.
However, in a similar invention in the same field of endeavor, Harlev teaches “an intravascular catheter that may be deployed with a heart chamber placing multiple electrodes in a known spatial configuration” (Harlev: [0009]) in which a "deployment mechanism coupled to said deployment control couples the motion of the deployment control to operate the distal electrode array segment which causes the distal array segment to deploy into said second deployed position, independently of the operation of said articulation control" (Harlev: [0053]), and further teaches: 
wherein rotation of a portion of the hub rotates the sensing member around a longitudinal axis of the support shaft ("screw 153 is rotated by a rotatable member or shaft 161 driven by a knob located in the handle which is not illustrated in the figures. The rotatable member 161 is keyed to the distal array segment 36 with the construction in section 155. The construction provides the counter-force against which distal array segment 26 is deployed and retracted" Harlev: [0104], Fig. 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the deployment mechanism as taught by Harlev. One of ordinary skill in the art would have been motivated to make this modification because the "deployment mechanism coupled to said deployment control couples the motion of the deployment control to operate the distal electrode array segment which causes the distal array segment to deploy into said second deployed position, independently of the operation of said articulation control" (Harlev: [0053]). The “independence of the deployment feature and the articulation feature together with innovative structural features and materials create a non-contact mapping catheter that is easily placed and used with a very stable electrode geometry” (Harlev: [0010]). In addition, “Electrode stability makes the device much more accurate and therefore, of more value to the physician” (Harlev: [0009]). 

Claims 11-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Popp as applied to claim 1 above, and further in view of Sinelnikov et al. (US 2016/0374710 A1, hereinafter “Sinelnikov”). 

Regarding claim 11, the combination of Chou and Popp discloses: 
	The medical device of claim 1, as described above. 
	In the field of medical devices used within the body, Chou “a device that is configured to be inserted into a body lumen comprises an elongate shaft comprising a proximal end and a distal end; an expandable assembly configured to transition from a radially compact state to a radially expanded state; a flexible printed circuit board (flex-PCB) substrate; a plurality of electronic elements coupled to the flex-PCB substrate and configured to at least one of receive or transmit an electrical signal; and a plurality of communication paths positioned at least one of on or within the flex-PCB substrate and selectively coupling the plurality of electronic elements to a plurality of electrical contacts configured to electrically connect to an electronic module configured to process the electrical signal” ([0009]), and further discloses: 
an ultrasound sensing assembly (“expandable assembly can comprise a plurality of splines forming a basket array or basket catheter, and the plurality of electronic elements can comprise a plurality of electrodes and a plurality of ultrasound transducers” Chou: [0046]), the ultrasound assembly including:
the support shaft ("an elongate shaft comprising a proximal end and a distal end" Chou: [0009]; "an inner, translatable (i.e. advanceable and retractable) shaft 910" Chou: [0137], Fig. 9A) having a proximal end region ([The proximal end region of the support shaft is represented by the proximal portion of inner shaft 910, which is the portion of inner shaft 910 that is closest to shaft 114.]) and a distal end region ("distal end of inner shaft 910" Chou: [0137], Fig. 9A); 
the sensing member ("splines 120" Chou: [0137], Fig. 9A; “1 to 12 splines can be used” Chou: [0143]) having a proximal end region ("Proximal ends (nearest the shaft 114) of the splines 120" Chou: [0137], Fig. 9A) and a distal end region ("Distal ends of the splines 120" Chou: [0137], Fig. 9A), the distal end region of the sensing member coupled to the distal end region of the support shaft ("Distal ends of the splines 120 are connected to distal end of inner shaft 910" Chou: [0137], Fig. 9A); 
the one or more ultrasound sensors disposed along the sensing member ("an array of ultrasound transducers 800 and sensing electrodes 152 are substantially equally distributed across a number of splines 120" Chou: [0137], Fig. 9A); 
wherein the sensing member is configured to shift from a first configuration (“radially compacted and positioned within shaft 14” Chou: [0076]) in which the sensing member is adjacent to the support shaft to a second configuration (“radially expanded state” Chou: [0076]) in which at least a portion of the sensing member moves away from the support shaft (“expandable assembly 110 can be resiliently biased in a radially expanded state such that it can be radially compacted and positioned within shaft 14 and self-expand when the confinement within shaft 14 is relieved, such as when the shaft 14 is retracted relative to shaft 114 and/or when shaft 114 is advanced relative to shaft 14 such as to cause expandable assembly 110 to exit the distal end of shaft 14” Chou: [0076]).

Chou is not being relied on for teaching: 
a hub member coupled to an ultrasound sensing assembly,
the support member having a first end coupled to the sensing member and a second end coupled to the support shaft. 

However, in a similar invention in the same field of endeavor, Popp teaches “devices and methods for obtaining a three-dimensional image of an internal body site” (Popp: Abstract) in which the “configuration of the plurality of ultrasonic transducers may be reversibly changed from a first to a second configuration, where the radial aperture of the plurality of ultrasonic transducers is greater in the second configuration than in the first configuration” (Popp: Abstract), and further teaches: 
the support member having a first end coupled to the sensing member and a second end coupled to the support shaft ("FIGS. 5A and 5B provide a representation of yet another balloon embodiment of the subject invention in which a transducer array 53 present on a flexible substrate, e.g., planar film, rests on an expandable side balloon 52 positioned at the distal end 51 of a catheter 54" Popp: [0055], Figs. 5A-B). 
wherein the sensing member is configured to shift from a first configuration in which the sensing member is adjacent to the support shaft to a second configuration in which at least a portion of the sensing member extends away from the support shaft ("the array goes from a first configuration (as shown in FIG. 5A) to a second configuration (as shown in FIG. 5B), in which the second configuration is characterized by having a wider radial aperture than the first configuration" Popp: [0055], Fig. 5A-B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the devices and methods for obtaining a three-dimensional image of an internal body site as taught by Popp. One of ordinary skill in the art would have been motivated to make this modification because "the plurality of transducer elements at the distal end of the device is reversibly reconfigurable from a first to a second configuration, where the first configuration has a low-profile for ease of introduction to the target body site and the second configuration has a wide radial aperture (that is wider than the radial aperture of the first configuration) for imaging the body site during use" (Popp: [0051]). The advantage of this device is the reversible toggling between a first configuration (providing the benefit of a low-profile for ease of introduction) and a second configuration (providing the benefit of a wide imaging view during imaging). 

	The combination of Chou and Popp is not being relied on for teaching: 
a hub member coupled to an ultrasound sensing assembly. 

However, in a similar invention in the same field of assessing and treating patients using intravascular ultrasound, Sinelnikov teaches “imaging using at least one ultrasound imaging catheter” (Abstract) where a device “may be transitioned from the undeployed state to the deployed state by an actuator accessible to the user (e.g., on a handle of the catheter)” (Sinelnikov: [0319]), and further teaches: 
a hub member ("actuator 339 on a handle may be used to advance or retract the imaging catheter" Sinelnikov: [0207], Fig. 17) coupled to an ultrasound sensing assembly ("ultrasound imaging catheter (e.g., IVUS catheter)" Sinelnikov: [0203]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the handle and actuator as taught by Sinelnikov. One of ordinary skill in the art would have been motivated to make this modification because "diagnostic ultrasound may provide an indication (e.g., visual images, acoustic, or electrical signals) of the vasculature by detecting blood velocity, direction of flow, pulsations of flow and turbulence while manipulating a catheter (e.g., rotational and translational manipulation) that comprises at least one ultrasound transducer" (Sinelnikov: [0168]). In specific regard to the hub member for controlling the ultrasound sensing assembly, Sinelnikov discloses the advantages that the "handle 544 may facilitate rotational manipulation of the ablation catheter" (Sinelnikov: [0203]) and the "catheter may be rotated, advanced, retracted or deflected to aim ablation energy toward the target while imaging" (Sinelnikov: [0234]). 

Regarding claim 12, the combination of Chou, Popp, and Sinelnikov discloses: 
	The medical device of claim 11, as described above. 
The combination of Chou and Popp is not being relied on for teaching: 
wherein rotation of a portion of the hub member is designed to rotate the ultrasound assembly around a longitudinal axis of the support shaft.
However, in a similar invention in the same field of assessing and treating patients using intravascular ultrasound, Sinelnikov teaches “imaging using at least one ultrasound imaging catheter” (Abstract) where a device “may be transitioned from the undeployed state to the deployed state by an actuator accessible to the user (e.g., on a handle of the catheter)” (Sinelnikov: [0319]), and further teaches: 
wherein rotation of a portion of the hub member is designed to rotate the ultrasound assembly around a longitudinal axis of the support shaft ("handle 544 may facilitate rotational manipulation of the ablation catheter" Sinelnikov: [0203]; "deflectable catheter may comprise a means to rotate the catheter shaft such as a rotation actuator 371" Sinelnikov: [0213]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the handle and actuator as taught by Sinelnikov. One of ordinary skill in the art would have been motivated to make this modification because "diagnostic ultrasound may provide an indication (e.g., visual images, acoustic, or electrical signals) of the vasculature by detecting blood velocity, direction of flow, pulsations of flow and turbulence while manipulating a catheter (e.g., rotational and translational manipulation) that comprises at least one ultrasound transducer" (Sinelnikov: [0168]). In specific regard to the hub member for controlling the ultrasound sensing assembly, Sinelnikov discloses the advantages that the "handle 544 may facilitate rotational manipulation of the ablation catheter" (Sinelnikov: [0203]) and the "catheter may be rotated, advanced, retracted or deflected to aim ablation energy toward the target while imaging" (Sinelnikov: [0234]). 

	Regarding claim 14, the combination of Chou, Popp, and Sinelnikov discloses: 
	The medical device of claim 11, as described above. 
	Chou further discloses: 
	wherein the sensing member forms an arcuate shape in the second configuration ("expandable assembly 110 can be self-expanding such that splines 120 are resiliently biased in the curved geometry shown in FIGS. 9A and 10" Chou: [0158]).

Regarding claim 15, the combination of Chou, Popp, and Sinelnikov discloses: 
	The medical device of claim 11, as described above. 
	Chou further discloses: 
wherein each of the one or more ultrasound sensors are spaced away from one another along the sensing member ("assembly 110 includes a plurality of electrodes 152 and a plurality of ultrasound transducers 154 on splines 120 forming a basket array or basket catheter, in this embodiment. In the embodiment of FIG. 10, two electrodes 152 are positioned between some pairs of ultrasound transducers 154. Any number, ratio and placement of electrodes 152, ultrasound transducers 154, and/or other electronic elements (e.g. other sensors or transducers) can be included" Chou: [0149]).

Regarding claim 16, the combination of Chou, Popp, and Sinelnikov discloses: 
	The medical device of claim 11, as described above. 
	Chou further discloses: 
wherein the distal end of the sensing member is fixedly attached to the distal end region of the support shaft ("Distal ends of the splines 120 are connected to distal end of inner shaft 910" Chou: [0137], Fig. 9A).

Regarding claim 17, the combination of Chou, Popp, and Sinelnikov discloses: 
	The medical device of claim 11, as described above. 
Chou is not being relied on for teaching: 
wherein the second end of the support member is fixedly attached to the support shaft.
However, in a similar invention in the same field of endeavor, Popp teaches “devices and methods for obtaining a three-dimensional image of an internal body site” (Popp: Abstract) in which the “configuration of the plurality of ultrasonic transducers may be reversibly changed from a first to a second configuration, where the radial aperture of the plurality of ultrasonic transducers is greater in the second configuration than in the first configuration” (Popp: Abstract), and further teaches: 
wherein the second end of the support member is fixedly attached to the support shaft ([As shown in Fig. 5B, the second end of the support member (designated by the horizontal arrow) is fixedly attached to the support shaft (catheter 54).]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the devices and methods for obtaining a three-dimensional image of an internal body site as taught by Popp. One of ordinary skill in the art would have been motivated to make this modification because "the plurality of transducer elements at the distal end of the device is reversibly reconfigurable from a first to a second configuration, where the first configuration has a low-profile for ease of introduction to the target body site and the second configuration has a wide radial aperture (that is wider than the radial aperture of the first configuration) for imaging the body site during use" (Popp: [0051]). The advantage of this device is the reversible toggling between a first configuration (providing the benefit of a low-profile for ease of introduction) and a second configuration (providing the benefit of a wide imaging view during imaging). 

Regarding claim 18, the combination of Chou, Popp, and Sinelnikov discloses: 
	The medical device of claim 11, as described above. 
Chou is not being relied on for teaching: 
wherein the second end of the support member is translatable relative to the support shaft.
However, in a similar invention in the same field of endeavor, Popp teaches “devices and methods for obtaining a three-dimensional image of an internal body site” (Popp: Abstract) in which the “configuration of the plurality of ultrasonic transducers may be reversibly changed from a first to a second configuration, where the radial aperture of the plurality of ultrasonic transducers is greater in the second configuration than in the first configuration” (Popp: Abstract), and further teaches: 
wherein the second end of the support member is translatable relative to the support shaft ([As shown in Fig. 5B, the second end of the support member (designated by the horizontal arrow) is translatable relative to the support shaft, as it translates radially outward from the support shaft.]). 
In addition, Popp teaches that components may be slidably moved when positioning (“outer diameter of the tubular member is such that it may be slidably moved in positioning the distal end of the device at the target site” Popp: [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the devices and methods for obtaining a three-dimensional image of an internal body site as taught by Popp. One of ordinary skill in the art would have been motivated to make this modification because "the plurality of transducer elements at the distal end of the device is reversibly reconfigurable from a first to a second configuration, where the first configuration has a low-profile for ease of introduction to the target body site and the second configuration has a wide radial aperture (that is wider than the radial aperture of the first configuration) for imaging the body site during use" (Popp: [0051]). The advantage of this device is the reversible toggling between a first configuration (providing the benefit of a low-profile for ease of introduction) and a second configuration (providing the benefit of a wide imaging view during imaging). 

    PNG
    media_image1.png
    278
    581
    media_image1.png
    Greyscale




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Popp and Sinelnikov as applied to claims 11-12 above, and further in view of Toth et al. (US 2019/0110732 A1, hereinafter “Toth”). 

Regarding claim 13, the combination of Chou, Popp, and Sinelnikov discloses: 
	The medical device of claim 12, as described above. 
The combination of Chou and Popp is not being relied on for teaching: 
wherein rotation of a portion of the hub member is designed to sweep the sensing member along an inner surface of the bladder when the sensing member is in the second configuration.
However, in a similar invention in the same field of assessing and treating patients using intravascular ultrasound, Sinelnikov teaches “imaging using at least one ultrasound imaging catheter” (Abstract) where a device “may be transitioned from the undeployed state to the deployed state by an actuator accessible to the user (e.g., on a handle of the catheter)” (Sinelnikov: [0319]), and further teaches: 
wherein rotation of a portion of the hub member is designed to sweep the sensing member along an inner surface ("sweeping motion may be created to search for the landmark, such as a common carotid artery, or carotid bifurcation by rotationally or translationally moving the catheter or by electrically or mechanically manipulating the transducer" Sinelnikov: [0184]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the handle and actuator as taught by Sinelnikov. One of ordinary skill in the art would have been motivated to make this modification because "diagnostic ultrasound may provide an indication (e.g., visual images, acoustic, or electrical signals) of the vasculature by detecting blood velocity, direction of flow, pulsations of flow and turbulence while manipulating a catheter (e.g., rotational and translational manipulation) that comprises at least one ultrasound transducer" (Sinelnikov: [0168]). In specific regard to the hub member for controlling the ultrasound sensing assembly, Sinelnikov discloses the advantages that the "handle 544 may facilitate rotational manipulation of the ablation catheter" (Sinelnikov: [0203]) and the "catheter may be rotated, advanced, retracted or deflected to aim ablation energy toward the target while imaging" (Sinelnikov: [0234]). 

	The combination of Chou, Popp, and Sinelnikov is not being relied on for teaching: 
wherein rotation of a portion of the hub member is designed to sweep the sensing member along an inner surface of the bladder when the sensing member is in the second configuration.

However, in a similar invention in the same field of endeavor, Toth teaches "systems, devices, and methods for assessing, treating, and monitoring an internal surface of a body (e.g., an organ wall, a tissue site, etc.)" (Toth: [0002]) and in particular, "systems, devices, and methods for diagnosing and treating neurological diseases of the bladder" (Toth: [0002]), and further teaches: 
wherein rotation of a portion of the hub member is designed to sweep the sensing member along an inner surface of the bladder when the sensing member is in the second configuration ("one or more sensing tips electrically and mechanically coupled with the delivery member, configured to interface with one or more tissue surfaces of the bladder wall and/or the urethra, the sensing tips configured to convey one or more electrophysiological signals associated with the tissue surfaces before, during, and/or after the therapy" Toth: [0013]; "microfingers may be configured so as to deploy and/or bias against one or more adjacent tissue structures during a procedure and may be used to contact ably sweep the local anatomy, for purposes of sensing, stimulating, and/or ablating during a surgical procedure" Toth: [0127]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chou, by including the delivery member configured to interface with the surface of the bladder wall as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because it "may be advantageous for maintaining robust contact with the interior and/or exterior walls of a muscular organ (i.e., a bladder, a uterus, a vagina, etc.), while performing a procedure (i.e., scanning a surface with one or more microfingers, dragging a microfinger along a surface, monitoring a tissue site, ablating a tissue site, etc.)" (Toth: [0135]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Subramaniam et al. (US 9687166 B2, hereinafter “Subramaniam) teaches “Devices, systems, and methods for performing a mapping procedure on body tissue are disclosed. An example mapping device for mapping a tissue surface includes an elongate shaft and an electrode assembly. The electrode assembly includes a plurality of splines and a plurality of electrodes disposed on at least some of the splines. The electrode assembly is capable of moving between a collapsed configuration and an expanded configuration” (Abstract), and further teaches a hub to control the catheter (“handle 16 may further include an actuation mechanism 60 for actuating the electrode assembly 24 between a collapsed and an expanded configuration. The actuation mechanism 60 may be any suitable mechanism, such as, but not limited to a slider mechanism, a lever mechanism, a rotatable mechanism, etc.” (paragraph (17) of Description). In addition, Subramaniam teaches support members to support the assembly (“seams 64 may extend outward from a central location on the assembly 24 in a spoke-like manner” paragraph (27) of Description). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793